Citation Nr: 1208053	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) which extended from October 1968 to March 1969, and subsequent periods of ACDUTRA or inactive duty training or other reserve component service through 2007, when he retired with nearly 40 years of service with the Florida Army National Guard.  During one period of service, from March 1980 to April 1980, the Veteran sustained a knee injury; this period is considered active military service.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That rating decision, in part, denied service connection for hearing loss and tinnitus.  In May 2008, a hearing was held before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the transcript of that hearing is of record.  In February 2009, the Board remanded the case for additional development, and in August 2011 the Board obtained a Veterans Health Administration (VHA) medical opinion.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, left and right ear hearing loss had its onset during a period of ACDUTRA.

2.  Affording the Veteran the benefit of the doubt, tinnitus had its onset during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left and right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2004.  Additional notice was provided by letter dated in April 2008, and the claims were readjudicated in a February 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, including Social Security Administration (SSA) records, afforded the appellant a physical examination, obtained medical opinions as to the etiology and severity of disabilities, and given the appellant an opportunity to provide testimony at a hearing before the undersigned.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  
The Veteran claims entitlement to service connection for hearing loss and tinnitus.  He asserts that these disabilities are the result of noise exposure during his periods of service in the National Guard, including periods of ACDUTRA.  He has indicated specific acoustic trauma during a verified period of ADT from March to April 1980.  He claims that he was subjected to the noise of weapons fire during this period of time while he was in Infantry Officer's School.  He also reported noise trauma since 1968 as a result of motor, grenade and tank guns.  The Board notes that the Veteran had a period of ACDUTRA from October 1968 to March 1969 and there is evidence of noise exposure during this time.

On National Guard examination in January 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
35
LEFT
25
15
5
10
10

On National Guard examination in December 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
15
10
5
5
20




On National Guard examination in October 1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
25
25

On National Guard examination in March 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
x
40
LEFT
20
10
5
x
10


On National Guard examination in October 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
20
5
5
10
35

On National Guard examination in July 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
20
5
5
10
35

On National Guard examination in August 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
20
5
5
10
35

On National Guard examination in May 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
45
LEFT
20
0
0
10
30

On National Guard examination in January 1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
40
LEFT
5
0
0
10
45


On National Guard examination in March 2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
45
LEFT
5
0
0
10
40

On National Guard examination in October 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
50
LEFT
25
25
20
25
55

An audiological examination was conducted in May 2004.  The Veteran reported bilateral hearing loss, worse in the right ear, as well as constant tinnitus.  He reported exposure to noise trauma since 1968 from mortars, grenades, and tank guns.  The examining audiologist described mild sloping to moderate sensorineural hearing loss bilaterally.  She indicated that the sensorineural component to this hearing loss and tinnitus were as likely as not to have been caused by excessive exposure to noise such as during his military career.

A VA examination was conducted in October 2009.  The Veteran reported bilateral hearing loss that began around 1980.  The Veteran reported that during his 1968-69 period of training he was exposed to noise from cranes, generators, and heavy equipment.  He reported that during the 1980 infantry officer training he was exposed to noise from pistols, rifles, machine guns, anti-tank weapons, artillery fire, and mortars.  He stated that during his civilian employment with the National Guard from 1982 to 2007 he was exposed to noise from occasional pistol qualifications and occasional generator noise.  The Veteran reported that his tinnitus began in the 1980s and was constant.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
55
LEFT
15
15
20
40
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  The examiner noted that no audiograms were located from the Veteran's 1968-69 period of service.  He stated that the Veteran reported onset of hearing loss and tinnitus years after that period, and that research studies had shown that hazardous noise exposure has an immediate effect on hearing and not a delayed onset or progressive or cumulative effect.  Thus, the examiner stated that it was his opinion that the Veteran's hearing loss and tinnitus were less likely as not related to caused by or a result of the 1968-69 period of duty.  He further noted that the March 1980 audiogram showed preexisting hearing loss in the right ear at 4000 hertz at the beginning of the 1980 ACDUTRA period, and the next few audiograms performed (1982-1987) showed hearing within normal limits in the right ear; thus there was no objective evidence of aggravation of the hearing loss in the right ear by the 1980 active duty period.  The examiner noted that there was left ear hearing loss noted at 4000 hertz in October 1982, but stated that there was no threshold shift from the October 1979 audiogram prior to the 1980 period of duty.  "Therefore, there is no objective evidence of onset or aggravation of hearing loss in either ear from his second period of active duty, and it is my clinical opinion that this Veteran's hearing loss and tinnitus are less likely as not caused by or result of weapons fire March 1980 to April 1980 while attending Infantry Officer's School."  The examiner also stated that it was his clinical opinion that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of either of his periods of ACDUTRA, and were more likely due to other etiologies such as aging, occupational noise exposure, inactive duty noise exposure, high blood pressure, and recreational noise exposure.  

In a lay statement dated in March 2010, T.Z. reported that he served with the Veteran at Ft. Benning in March and April 1980 and witnessed an explosive going off in the bunker by the Veteran's head.  Mr. Z. recalled the Veteran complaining about ringing in his ears after completing the course.  He also stated that he had remained in touch with the Veteran and recalled the Veteran's hearing degradation and continued tinnitus as being issues that came up in conversations over the years.

The Board obtained a Veterans Health Administration (VHA) opinion in August 2011.  The VHA audiologist reviewed the claims folder and stated that he could not resolve the question of whether the Veteran had a preexisting hearing loss in the left ear at the time of his audiologic examination in March 1980.  He noted that while the March 1980 examination showed hearing within normal limits in the left ear, the October 1979 audiogram had shown slight hearing loss at 4000 hertz, thus it was possible that hearing loss had preexisted the March and April 1980 period of duty.  He further stated that as there was no standard threshold shift evident at 4000 hertz in the left ear on the October 1982 audiogram (and subsequent 1985 and 1987 audiograms) compared to the October 1979 readings, it was his opinion that there was no aggravation of left ear hearing loss by the March-April 1980 period of duty.  He felt that he could not determine whether there was any onset of hearing loss in the left ear during the March-April 1980 period since there was no separation audiogram performed at the end of that period; he could not resolve the issue without resort to mere speculation.

Hearing Loss

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  See Hensley, 5 Vet. App. at 157. 

Left Ear 

The audiological readings taken prior to the Veteran's period of ACDUTRA in March and April 1980 show inconsistent results for the left ear, however the March 1980 results show no hearing loss at that time; the reading at 4000 hertz is 10 decibels.  The Veteran has provided credible testimony that he was exposed to significant acoustic trauma during the March and April 1980 Infantry Officer's School training, and that he first noticed subjective hearing loss in 1980.  He has also submitted a statement from a service comrade who attended the 1980 training with him and specifically recalls the Veteran being subjected to an explosion with subsequent complaints of hearing problems.  The October 1982 audiogram, the first following this period of ACDUTRA, shows left ear hearing loss; the reading at 4000 hertz is now 35 decibels.  All subsequent audiograms of record show readings of at least 30 decibels at 4000 hertz.  

The Veteran currently has left ear hearing loss by VA standards.  38 C.F.R. § 3.385.  The May 2004 audiologist's opinion attributed the Veteran's hearing loss to noise exposure during the Veteran's "military career."  It appears that the exposure referred to by the Veteran on that examination pertain to the 1980 period of training.  While the VA examiner in October 2009 found it less likely as not that the Veteran's left ear hearing loss was caused by the March and April 1980 training period, he did not adequately consider the Veteran's reported history of onset of hearing loss symptoms in 1980, nor did he have the benefit of the lay statement that was added to the record in March 2010.  The August 2011 VHA audiologist could not resolve the question of whether there was onset of left ear hearing loss during the March-April 1980 period since there was no separation audiogram completed in April 1980.

There are holes in the evidentiary record as a result of the lack of audiogram testing in April 1980 and the varied results on some earlier testing.  Nevertheless, the Veteran has provided credible testimony of onset of hearing loss in 1980.  The available audiograms are consistent with a finding that his left ear hearing loss had its onset during the March-April 1980 period of ACDUTRA.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for left ear hearing loss is warranted. 

Right Ear

The Veteran currently has right ear hearing loss by VA standards.  There is also competent and credible evidence of the veteran having some noise exposure during his period of ACDUTRA from October 1968 to March 1969.  The determinative question in the instant case is whether the Veteran's current right ear hearing loss is related to the noise exposure during a period of ACDUTRA/INACDUTRA.  In this regard, the Board notes that there is a May 2004 positive nexus opinion of record.  The Board also notes that there is an October 2009 negative opinion of record.  The 2004 opinion linked the sensorineural component of hearing loss to the noise exposure which began in 1968.  While this opinion may include periods other than periods of ACDUTRA and INACDUTRA, what is clear is that it does include his period of noise exposure during his period of ACDUTRA in 1968.  In giving the negative opinion in 2009, the rationale was that because the Veteran reported hearing loss years after his 1968 to 1969 [ACDUTRA] service that research studies showed that hazardous noise exposure had an immediate effect on hearing and not a delayed onset or progressive or cumulative effect.  There was no supportive research studies associated with the opinion and the opinion did not speak to any sensorineural aspect of the Veteran's hearing loss.  

The Board finds that the evidence for and against the claim is in equipoise.  Thus, in applying the benefit of the doubt doctrine, the Board must conclude that service connection for right ear hearing loss is warranted.

Tinnitus

The record contains a current diagnosis of tinnitus.  The Veteran has provided credible testimony that he was exposed to significant acoustic trauma during the March and April 1980 Infantry Officer's School training, and that he first noticed tinnitus in the 1980s.  He has also submitted a statement from a service comrade who attended the 1980 training with him and specifically recalls the Veteran being subjected to an explosion with subsequent complaints of ringing in his ears.  

The May 2004 audiologist's opinion attributed the Veteran's tinnitus to noise exposure during the Veteran's "military career."  It appears that the exposure referred to by the Veteran on that examination pertain to the 1980 period of training.  While the VA examiner in October 2009 found it less likely as not that the Veteran's tinnitus was caused by the March and April 1980 training period, he did not adequately consider the Veteran's reported history of onset of tinnitus in the 1980s, nor did he have the benefit of the lay statement that was added to the record in March 2010 and which specifically recalled the Veteran complaining of tinnitus during the 1980 training period.  

After a careful review of the evidence of record, the evidence is deemed to be at least in relative equipoise as there is an approximate balance of the positive and negative evidence.  Thus, service connection for tinnitus is warranted.  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


